t c memo united_states tax_court paul mcgowan petitioner v commissioner of internal revenue respondent docket no filed date daniel l britt jr for petitioner travis t vance iii for respondent memorandum findings_of_fact and opinion foley judge the issues for decision are whether petitioner is liable for deficiencies and fraud penalties relating to and findings_of_fact in petitioner began operating mcgowan construction company inc the company an s_corporation petitioner is the president and sole shareholder of the company in petitioner married bonnie cason owner and operator of bonnie’s sportswear a wholesale garment manufacturing business soon after they were married petitioner hired leonard kisalus ms cason’s accountant to set up the company’s accounting and payroll records and prepare tax returns mr kisalus prepared the company’s through returns and petitioner’s through returns in petitioner purchased a computer for the company and mr kisalus installed on the computer an accounting software program to record general ledger payroll invoice and accounts_receivable information petitioner’s secretaries did not have any previous bookkeeping experience but mr kisalus trained them to manage the company’s bookkeeping responsibilities each year petitioner and his secretaries maintained a handwritten ledger to record all work performed invoices prepared and customer checks received the secretaries opened the company’s mail and collected customer checks they would match each check with its corresponding invoice and record in the handwritten ledger that the invoice had been paid in addition the secretaries recorded in the general ledger the customer checks they deposited in the company’s account and used this information to prepare monthly financial statements from through petitioner and his secretaries recorded the receipt of all of the customer checks in petitioner’s handwritten ledger during this period petitioner cashed or deposited into his personal bank account customer checks and used the proceeds for his personal benefit the company’s balance sheets for each year in issue reflected significant balances in the shareholder equity accounts shareholder accounts which included shareholder loan capital stock retained earnings and current earnings beginning in ms cason became concerned because some of the customer checks were not being deposited into the company’s account ms cason informed mr kisalus that she did not want to file a joint_return mr kisalus asked petitioner whether all customer checks were being accounted for and petitioner told mr kisalus that all of the income was being recorded in the company’s books based upon petitioner’s assurance and mr kisalus’s belief that ms cason would qualify as an innocent spouse even if petitioner were underreporting his income mr kisalus convinced ms cason to sign a joint_return prior to signing a return ms cason sought legal advice to determine whether she would qualify as an innocent spouse if petitioner failed to report all of his income on their joint_return ms cason subsequently refused to sign a joint_return with petitioner her failure to do so precipitated petitioner and ms cason’s separation and divorce ms cason subsequently contacted the internal_revenue_service and alleged that petitioner had taken funds from the company and not reported those funds on his returns mr kisalus had access to but did not review the handwritten ledger accounts_receivable and invoices he relied exclusively on the bank records and financial statements ie prepared from the information in the general ledger to prepare the company’s and returns by notice_of_deficiency dated date respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure and fraud penalties pursuant to sec_6663 of dollar_figure dollar_figure and dollar_figure relating to and respectively unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure in petitioner was convicted pursuant to sec_7206 of filing false tax returns and pursuant to sec_7206 of aiding or assisting the filing of false tax returns relating to and the convictions were subsequently affirmed on appeal and became final on date petitioner while residing in townsend georgia filed his petition with this court opinion petitioner concedes that he underreported his through taxes but contends that the liabilities were determined after the 3-year and 6-year periods of limitations set forth in sec_6501 and e respectively respondent contends that the determinations are timely because petitioner’s underpayments are due to fraud and thus are not subject_to either the 3-year or 6-year limitations_period sec_6501 petitioner’s conviction pursuant to sec_7206 is a badge of fraud and estops him from contesting that he filed false and returns and that an underpayment exists for these years 796_f2d_303 9th cir affg tcmemo_1984_601 683_f2d_1285 9th cir 84_tc_636 respondent cannot rely on petitioner’s conviction to sustain his burden of establishing fraud but must clearly and convincingly prove that petitioner intended to evade tax sec_7454 rule b 94_tc_654 wright v commissioner supra pincite this burden is met where respondent proves conduct intended to conceal mislead or otherwise prevent the collection of tax parks v commissioner supra pincite fraud is not to be imputed or presumed but rather must be established by some independent evidence 55_tc_85 respondent has failed to meet his burden respondent’s witnesses either supported petitioner’s contentions or presented contradictory and unconvincing testimony in addition the typical indicia of an intent to evade tax are not present petitioner maintained adequate_records made all pertinent information available to his secretaries ie who prepared records for mr kisalus to use in preparing petitioner’s returns and subsequently to the internal_revenue_service cooperated with the internal revenue service’s investigation and did not employ any scheme to conceal income petitioner and his secretaries recorded in the handwritten ledger the receipt of all customer checks ie those cashed or deposited in his personal account mr kisalus on whom petitioner relied did not however use this ledger to prepare the company’s returns petitioner questioned mr kisalus about the shareholder accounts and believed that the checks he converted to personal_use were included in these accounts while he knowingly underreported his income during the years in issue petitioner who had an eighth grade education believed that any disparity between his reported income and the amounts reflected in the shareholder accounts would ultimately be reconciled and that at some point he would pay the appropriate amount of tax relating to all of his income inexplicably respondent failed to address petitioner’s apparent confusion relating to these shareholder accounts ie respondent did not question any witnesses about this issue or address it on brief in essence respondent rested on petitioner’s conviction and ignored this critical issue relating to petitioner’s intent to evade tax accordingly respondent’s determinations relating to and are barred contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing reporter’s note this opinion was amended by order dated date decision will be entered for petitioner
